Citation Nr: 1518428	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010, for the grant of service connection for peripheral vascular disease and deep vein thrombosis of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Retired Enlisted Association


WITNESSES AT HEARING ON APPEAL

The Veteran and S.Q.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active duty service from August 1962 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes a copy of the March 2015 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 2003 rating decision, the RO denied service connection for peripheral vascular disease.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  He also did not submit new and material evidence within one year of that decision.

2.  Following the October 2003 rating decision, the Veteran first filed a claim for service connection for peripheral vascular disease and deep vein thrombosis on April 1, 2010.  



CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2010, for the grant of service connection for peripheral vascular disease with deep vein thrombosis of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice letters dated in April 2010 and November 2010 notified the Veteran of the evidence necessary to substantiate a claim for service connection for vascular disease and deep vein thrombosis.  These letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letters were provided prior to initial adjudication of the Veteran's claim in August 2011 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for peripheral vascular disease and deep vein thrombosis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  

As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had peripheral vascular disease and deep vein thrombosis since he filed his claim in April 2010.  Thus, the claims file contains all relevant documentation necessary to adjudicate the claim for an effective date earlier than April 1, 2010, for the grant of service connection for peripheral vascular disease and deep vein thrombosis.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of an earlier effective date for service connection.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in March 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Veterans Law Judge also explained that the effective date of an award is generally based on the date of the claim and the date entitlement arose, whichever is later.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.


II.  Law and Analysis

In this case, the Veteran has asserted that he is entitled to an effective date earlier than April 1, 2010, for the grant of service connection for peripheral vascular disease and deep vein thrombosis.  As explained further below, the Board finds that an earlier effective date is not warranted.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as there was no additional evidence received within one year of a prior disallowance.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the RO initially considered a claim for service connection for peripheral vascular disease after a January 2003 VA examination for peripheral neuropathy showed findings consistent with the disease.  The RO denied service connection for peripheral vascular disease in an October 2003 rating decision, finding that there was insufficient evidence of a link between the Veteran's peripheral vascular disease and his service-connected diabetes mellitus.  The evidence of record at the time of the January 2003 rating decision included the Veteran's service treatment records, post-service treatment records, and VA examinations dated in January 2003 and July 2003.  His service treatment records were negative for any complaints, treatment, or diagnoses related to peripheral vascular disease.  Private medical records showed treatment for deep vein thrombosis after undergoing a bilateral femoral embolectomy for an acute aortic occlusion in January 1998.  The January 2003 VA examination for peripheral neuropathy also showed absent pedal pulses and the loss of hair growth over the calves and feet.  The July 2003 VA examiner listed a diagnosis of peripheral vascular disease, status post abdominal aortic aneurysm repair.  The examiner opined that it was possible that the Veterans' service-connected diabetes mellitus caused or aggravated his vascular condition, but did not provide a definitive opinion.  

The Veteran was provided notice of the October 2003 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the October 2003 decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

On April 1, 2010, a Report of General Information (VA Form 21-0820) indicated that the Veteran filed a formal claim for increased compensation, noting that his bilateral leg neuropathy was worse and that he could barely walk.  It was noted that he had congestive heart failure.  On April 19, 2010, the Veteran filed a Statement in Support of Claim (VA Form 21-4138), indicating that he was filing a claim for service connection for peripheral vascular disease and deep vein thrombosis.  

The RO granted service connection for coronary artery disease/ischemic heart disease in a February 2011 rating decision.  In March 2011, a VA examination for peripheral vascular disease was conducted at which time the examiner opined that the Veteran's atherosclerosis and congestive heart failure aggravated his vascular conditions of the lower extremities.  The examiner explained that the reduced blood flow as a result of a compromised heart (from coronary artery disease or congestive heart failure) can aggravate symptoms of vascular disease.  Based on the foregoing opinion, in an August 2011 rating decision, the RO granted service connection for peripheral vascular disease and deep vein thrombosis effective from April 1, 2010, which was the date of the Report of General Information noting the Veteran's intent to file a claim for service connection.  

The Veteran appealed the August 2011 rating decision, asserting that he should be assigned an earlier effective date for the grant of service connection for peripheral vascular disease and deep vein thrombosis.  In his December 2013 substantive appeal, he argued that the effective date should be in 2003, when he filed a claim for peripheral vascular disease.  During the March 2015 hearing, he testified that he did not recall that service connection for peripheral vascular disease was denied in 2003.  See Hearing Transcript (Tr.) at 6.  He stated that he wanted an effective date retroactive from 1998, which was when peripheral vascular disease first arose.  

As an initial matter, the Board has thoroughly reviewed the evidence of record between October 2003 and April 1, 2010, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for peripheral vascular disease and/or deep vein thrombosis during that time.  However, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed between October 2003 and April 1, 2010.  

The Board does note that there are VA medical records dated prior to April 1, 2010, documenting treatment for vascular disease.  In March 2010, the Veteran established primary care with the VA Tennessee Valley Healthcare System, and it was noted that he had a history of peripheral vascular disease and deep vein thrombosis.  Later that month, he requested a motorized scooter, and it was noted that there were multiple medical problems which limited his walking.  However, to the extent that the Veteran may have sought medical treatment at VA for peripheral vascular disease prior to April 1, 2010, the Board notes that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. § 3.157(b).  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  That is not the situation here.  Rather, a claim for service connection for peripheral vascular disease had been denied in October 2003.  Thereafter, the RO reopened the claim in an August 2011 decision and granted service connection for peripheral vascular disease and deep vein thrombosis.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation" where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for peripheral vascular disease and deep vein thrombosis had ever been allowed before the August 2011 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

Based on the foregoing, the Board finds that, following the final October 2003 rating decision, VA first received a formal or informal claim for peripheral vascular diseases and deep vein thrombosis on April 1, 2010.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim received on April 1, 2010, is later than the date entitlement arose. 

Accordingly, the Board concludes that April 1, 2010, is the proper effective date for the award of service connection for peripheral vascular disease and deep vein thrombosis 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an effective date prior to April 1, 2010, for the grant of service connection for peripheral vascular disease with deep vein thrombosis of the bilateral lower extremities is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


